EXHIBIT 10.3

TRUST AGREEMENT FOR

CERIDIAN CORPORATION

EXECUTIVE BENEFIT PROTECTION TRUST NUMBER ONE

SECOND DECLARATION OF AMENDMENT

Pursuant to the retained power of amendment contained in Section 7.1 of the
Trust Agreement for Ceridian Corporation Executive Benefit Protection Trust
Number One (the “Trust Agreement”), the undersigned hereby amend the Trust
Agreement in the manner described below.

1.             Section 3.2 of the Trust Agreement is amended by adding an
unnumbered paragraph to the end of such Section to read as follows:

“Notwithstanding anything in this Trust Agreement to the contrary, the Trustee
shall not permit any portion of the Trust Fund to be located outside of the
United States in violation of Section 409A(b)(1) of the Code.”

The foregoing amendment is effective as of October 25, 2006.

To acknowledge and affirm the foregoing amendments, the undersigned have caused
this instrument to be executed by their duly authorized officers.

 

U.S. BANK NATIONAL ASSOCIATION

CERIDIAN CORPORATION

 

 

 

 

By:

/s/ Deborah Burnett

 

By:

/s/ Gary M. Nelson

 

Name: Deborah Burnett

Name: Gary M. Nelson

Title: Assistant Vice President

Title: Executive Vice President

Date: October 23, 2006

Date: October 25, 2006

 

 

 

 

By:

/s/ Michael Hay

 

By:

/s/ William E. McDonald

 

Name: Michael Hay

Name: William E. McDonald

Title: Vice President

Title: Deputy Secretary

Date: October 23, 2006

Date: October 25, 2006

 


--------------------------------------------------------------------------------




 

STATE OF MINNESOTA

)

 

) ss.

COUNTY OF HENNEPIN

)

 

On this 25th day of October, 2006, before me personally appeared Gary M. Nelson
and William E. McDonald, to me personally known, who, being each by me duly
sworn, did say that they are respectively the Executive Vice President and
Deputy Secretary of Ceridian Corporation, the corporation named in the foregoing
instrument and that the instrument was signed on behalf of the corporation, and
they acknowledged the instrument to be the free act and deed of said
corporation.

/s/ Patricia Esterley

 

Notary

 

STATE OF MINNESOTA

)

 

) ss.

COUNTY OF RAMSEY

)

 

On this 23 day of October, 2006, before me personally appeared Deborah Burnett
and Michael Hay, to me personally known, who, being each by me duly sworn, did
say that they are respectively the Assistant Vice President and Vice President
of U.S. Bank National Association, the national banking association named in the
foregoing instrument and that the instrument was signed on behalf of the
association, and they acknowledged the instrument to be the free act and deed of
the association.

/s/ Kathleen Donnelly

 

Notary

 

2


--------------------------------------------------------------------------------